                            UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT COURT OF IDAHO


    UNITED STATES OF AMERICA,
                                                        Case No. 1:11-cr-00041-DCN-6
         Plaintiff,
                                                         MEMORANDUM DECISION AND
         v.                                              ORDER

    VICTOR CHAVEZ-GARCIA,

         Defendant.


                                       I. INTRODUCTION

        Before the Court in the above entitled matter is a request by the Defendant Victor

Chavez-Garcia that this Court make a judicial recommendation to the Bureau of Prisons

for Chavez to be placed in a “halfway house1 . . . an additional 30-120 more days . . .

bringing the total recommendation to 6-9 months.” Dkt 449. Chavez was sentenced to 130

months confinement on November 13, 2012. Dkt. 382. Mr. Chavez’s sentence was reduced

to 120 months on October 19, 2015, effective November 1, 2015. Chavez’s pending motion

was filed January 3, 2020.

                                    II. LEGAL STANDARD

        “A person who has been sentenced to a term of imprisonment [in the federal court]

. . . shall be committed to the custody of the Bureau of Prisons [(“BOP”)] until the



1
  The Court’s authority to make a non-binding judicial recommendation is separate from the Court’s
authority to review a defendant’s sentence and modify that sentence guided by 18 U.S.C. § 3582(c). Here,
Chavez has not requested this Court to modify his sentence, but to make a non-binding recommendation to
the Bureau of Prisons for additional time in prerelease custody, specifically an RRC. Dkt. 449.


MEMORANDUM DECISION AND ORDER - 1
expiration of the term imposed . . . .” 18 U.S.C. § 3621(a). The BOP’s authority to place

an inmate in prerelease custody, specifically a residential re-entry center (“RRC”), is

governed by 18 U.S.C. § 3621(b) and § 3624(c). Sacora v. Thomas, 628 F.3d 1059, 1062

(9th Cir. 2010); see also 18 U.S.C. § 3621(b) (The BOP has the authority to “designate the

place of [a] prisoner’s imprisonment” and to alter the conditions of confinement and

release.). The BOP is charged with preparing prisoners for reentry during the final months

of imprisonment. Sacora v. Thomas, 628 F.3d at 1062 (citing 18 U.S.C. § 3624(c)).

       District courts have the authority “. . . to make (or not make) [post judgment] non-

binding recommendations to the Bureau of Prisons at any time . . . .” U.S. v. Ceballos, 671

F.3d 852, 856 n.2 (9th Cir. 2011).2 See also U.S. v. Parlin, 2019 WL 5268542, at *2 (D.

N.V. Oct. 17, 2019) (following the Ceballos opinion “[a]ccordingly, the court finds that it

has the discretion to issue, or not issue, a post-judgment recommendation, and that such a

recommendation does not violate the limitations set forth in 18 U.S.C. 3582 and Federal

Rules of Criminal Procedure 35 and 36.”) Judicial recommendations may and are routinely

used to designate a defendant’s placement within the custody of the BOP. However, “a

district court’s recommendation to the Bureau of Prisons is just that—a recommendation.

It is not part of the sentence imposed by the district court . . . .” Ceballos, 671 F.3d at 856.

U.S. v. Bishop, 2015 WL 13235851 at *2 (D. Haw. Oct. 2, 2015) (citing United States v.

Landers, 2013 WL 5530271, at *2 (D. S.C. Oct. 7, 2013).



2
  The Court’s authority to make a non-binding judicial recommendation is separate from the Court’s
authority under 18 U.S.C. § 3582(c) to review a defendant’s sentence and modify that sentence. Here,
Chavez has not requested this Court to modify his sentence, but to make a non-binding recommendation to
the Bureau of Prisons for additional time in prerelease custody, specifically an RRC. Dkt. 449.


MEMORANDUM DECISION AND ORDER - 2
                                  III. DISCUSSION

       Chavez requests this Court make a recommendation to the BOP that he be placed

within an RRC for six to nine months. Dkt. 449. According to Chavez, his case manager,

during his sentencing, recommended he be placed within an RRC for four to five months.

Id. In support of Chavez’s request for a judicial recommendation for a longer pre-release

custody placement in an RRC, Chavez asserts his goals to reconnect with his child, apply

for and maintain part-time employment, and focus on his application to Boise Barber

College. Id.

       While the Court applauds Chavez’s stated goals and is sympathetic to his request,

Chavez has not presented enough information for the Court to make an informed

recommendation. Therefore, the Court concludes the Bureau of Prisons is in the best

position to determine the amount of time Chavez should have in pre-release custody under

18 U.S.C. § 3624(c). Accordingly, this Court declines to issue a recommendation to the

Bureau of Prisons.

                                        ORDER

       IT IS HEREBY ORDERED:

       1. Chavez’s Motion for Judicial Recommendation (Dkt. 449) is DENIED.

                                               DATED: March 31, 2020


                                               _________________________
                                               David C. Nye
                                               Chief U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 3
